Citation Nr: 1635079	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  12-12 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1963 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  Bilateral hearing loss had its onset during service.  

2.  Tinnitus had its onset during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his hearing loss and tinnitus began in during active duty in 1965.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Here, the evidence shows that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  See April 2010 VA examination report; see also 38 C.F.R. § 3.385.  Accordingly, the first element of service connection is established.

With regard to the second element of service connection, the Veteran's service treatment records do not show hearing loss for VA purposes or a complaint or diagnosis of tinnitus in service.  However, as his DD Form 214 shows that his military occupational specialty was jet aircraft mechanic, incurrence of acoustic trauma during active duty is established as consistent with the circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a).

With regard to the final element of service connection, nexus, in favor of the claim is a September 2010 statement from a private audiologist who determined that, based on a review of the Veteran's test results, his reported history, and the fact that the configuration of his audiogram matches that of noise-induced hearing loss, it was more likely than not that his hearing loss and tinnitus began during military service and was a result of high levels of noise exposure while working as a jet engine mechanic.  Additionally, the Veteran has competently and credibly asserted an onset of tinnitus in 1965.  See January 2010 VA Form 21-526.

Against the claim is the opinion of the April 2010 VA examiner.  However, the examiner's opinion is of limited probative value, as it mostly relies on the service treatment records, which the examiner emphasizes are negative for hearing loss, tinnitus or a positive threshold shift in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993)(38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between the veteran's in-service exposure to loud noise and current disability).  Moreover, the VA examiner highlighted the Veteran's civilian occupational noise exposure in support of her negative opinion, but did not address the fact that the Veteran reported that he usually wore hearing protection in conjunction with his post-service employment, but could not recall use of hearing protection during active duty.  

In sum, the Board finds that the evidence is at least in equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to service.  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


